Citation Nr: 0711694	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 24, 1976, to June 
18, 1976, and from August 1977 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The Board remanded the claim in March 2004.  
It has now been returned for additional appellate review.  


FINDINGS OF FACT

1.  Current low back disorders are not attributable to 
service.  

2.  Current right ankle disorder is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  Low back disorders, to include spondylolisthesis at L5-
S1, disk space narrowing (intervertebral disc syndrome (IDS)) 
at L5-S1, and degenerative disc disease (DDD) at L4-5, were 
not incurred in service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

2.  A right ankle disorder was not incurred in service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the May 
2001, May 2004, and November 2005 letters to the veteran from 
the RO specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consists of service 
medical records dated in 1976, VA medical treatment records, 
private post-service medical treatment records, to include 
treatment records from the veteran's reserve duty period, VA 
examinations, and statements and testimony from the veteran 
and his representative.  

The Board notes that numerous efforts were made to obtain the 
veteran's service medical records from 1977 to 1981 without 
success.  When a veteran's service records are unavailable, 
the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis, to include IDS, DDD, to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

Review of the record reflects diagnoses of various low back 
disorders from 1996 to the present time, to include diagnoses 
of spondylolisthesis at L5-S1 and disk space narrowing (IDS) 
at L5-S1.  Most recently, in 2006, the diagnosis was DDD at 
L4-5.  When the veteran was initially seen in 1996, he 
reported a history of back pain that began one month before 
without associated injury.  He did not report any previous 
low back injury or low back problems prior to that time, 
although there are numerous post service reserve duty 
examination reports of record.  

Similarly, the evidence is negative for any right ankle 
complaints until 2002.  At that time a private physician 
noted that the veteran gave a history of initially injuring 
the ankle during service in 1978.  Since that time, the 
veteran reported additional ankle problems with recurrent 
inversion injuries and persistent pain and swelling.  Initial 
X-ray showed osteophytes at the tip of the fibula and over 
the malleolus.  The veteran underwent ligament reconstruction 
of the right ankle in 2002.  He was seen 12 weeks after 
surgery in September 2000.  At that time, there continued to 
be some swelling and limitation of motion which was noted to 
be normal.  In November 2002, his swelling had decreased, and 
his motion had improved.  He was advised to attempt a slow 
and gradual return to walking and standing.  He was to 
evaluate his ankle when seated, wear an ankle brace, and to 
do his range of motion exercises.  He was to continue with 
physical therapy.  

A private evaluation report from May 2006 shows essentially 
normal right ankle motion without pain or crepitation.  

The veteran has provided statements and testimony asserting 
that his low back and right ankle were initially injured 
during service.  Specifically, he testified at the October 
2002 hearing that he injured his lower back and right ankle 
while aboard the U.S.S. Canopus in 1978.  With respect to the 
lower back, he said that the ship examiner had told him that 
he had a pinched nerve.  His treatment included over-the-
counter pain medication, heating pad therapy, and whirlpool 
therapy.  As for the right ankle, he said that the ship 
examiner had taken X-rays and informed him that he had torn 
ligaments.  He was treated with over-the-counter pain 
medication and whirlpool therapy for about six months.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  As such, his contentions that low back and right 
ankle diagnoses are related to service are not competent.  
Moreover, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

As for the private physician's 2000 report that right ankle 
problems had been present since injury in service, the Board 
does not consider the opinion probative of the matter at hand 
for the following reasons.  It is significant that the 
doctor's opinion as to history was based solely upon 
statements made by the veteran.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

In this case, there is no evidence of inservice diagnoses of 
low back or right ankle conditions.  And, while it is 
unfortunate that service medical records are missing or 
unavailable from 1977 to 1981, there is nothing in the record 
showing post service treatment for low back or right ankle 
conditions until many, many years after service discharge.  
It is noted that there are many post service reserve duty 
treatment records and periodic evaluation reports in the 
years following discharge from service which never mention 
any inservice injury to the back or ankle, and no diagnoses 
for either is recorded.  Moreover, as for the back, the 
veteran reported at the time of initial treatment that his 
back complaints were not related to any associated injury and 
had only been present for one month.  The fact that there is 
not a single entry reflecting right ankle problems in the 
treatment records after service until 2002 does not 
corroborate the veteran's assertions that he had ongoing 
right ankle problems in the years after service.  There is no 
continuity of symptomatology demonstrated.  

Moreover, there is competent evidence of record suggesting 
that post service low back or right ankle conditions have a 
nexus to service.  As there is no etiological link between 
current low back and right ankle diagnoses and military 
service, the claims of service connection are denied.  The 
preponderance of the evidence is against the claim and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right ankle disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


